

117 S2482 IS: Champlain Valley National Heritage Partnership Reauthorization Act
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2482IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Leahy introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Champlain Valley National Heritage Partnership Act of 2006 to reauthorize the Champlain Valley National Heritage Partnership, and for other purposes.1.Short titleThis Act may be cited as the Champlain Valley National Heritage Partnership Reauthorization Act.2.Reauthorization of Champlain Valley National Heritage Partnership(a)Authorization of appropriationsSection 288(a) of the Champlain Valley National Heritage Partnership Act of 2006 (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1824) is amended by striking not more than a total and all that follows through any fiscal year and inserting $1,000,000 for each of fiscal years 2022 through 2036.(b)Non-Federal ShareSection 288(b) of the Champlain Valley National Heritage Partnership Act of 2006 (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1824) is amended by striking 50 percent and inserting 25 percent.(c)Termination of authoritySection 289 of the Champlain Valley National Heritage Partnership Act of 2006 (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1824) is amended by striking on the date that is 15 years after the date of enactment of this Act and inserting on September 30, 2036.